 



EXHIBIT 10.4
NUVEEN INVESTMENTS, LLC
EMPLOYEES’
401(k)/PROFIT-SHARING PLAN
(As Amended and Restated Effective January 1, 2007)

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                                      Page ARTICLE I. NAME, CHARACTER AND
PURPOSE OF PLAN     1              
 
              1.1.    
Name
    1         1.2.    
History
    1         1.3.    
Qualified Plan
    1         1.4.    
Application
    1              
 
        ARTICLE II. DEFINITIONS     2              
 
        ARTICLE III. PARTICIPATION     10              
 
              3.1.    
Dates of Participation
    10         3.2.    
Rollover Amount
    10              
 
        ARTICLE IV. EMPLOYER PROFIT-SHARING CONTRIBUTIONS     11              
 
              4.1.    
Profit-Sharing Contribution Formula
    11         4.2.    
Statements
    11         4.3.    
Allocation of Employer Profit-Sharing Contribution
    11         4.4.    
Qualified Military Service
    11              
 
        ARTICLE V. PARTICIPANT ELECTIVE DEFERRALS     12              
 
              5.1.    
Elective Deferrals
    12         5.2.    
Deduction of Elective Deferral Contributions
    13         5.3.    
Change in Rate of Elective Deferral Contributions
    13         5.4.    
Suspension of Elective Deferral Contributions
    14         5.5.    
Nonforfeitability of Elective Deferral Contributions
    14         5.6.    
Annual Limit on Elective Deferral Contributions
    14         5.7.    
Elective Deferral Contributions Discrimination Limitation
    14         5.8.    
Calculation of Income or Loss on Excess Deferrals
    15         5.9.    
Qalified Military Service
    15              
 
        ARTICLE VI. EMPLOYER MATCHING CONTRIBUTIONS     15              
 
              6.1.    
Employer Matching Contributions
    15         6.2.    
Employer Matching Contributions Nondiscrimination Limitation
    15         6.3.    
Calculation of Income or Loss on Excess Contributions
    16         6.4.    
Qualified Military Service
    16              
 
        ARTICLE VII. ACCOUNTING; LIMITS ON ANNUAL ADDITIONS     16              
 
              7.1.    
Separate Accounts
    16         7.2.    
Allocation of Remainders
    17         7.3.    
Statement of Account
    17         7.4.    
Distributions
    17         7.5.    
Adjustments
    17         7.6.    
Yearly Limitations on Total Additions to Participant’s Accounts
    17              
 
        ARTICLE VIII. VESTING AND TERMINATION     18              
 
              8.1.    
Vested Interest
    18         8.2.    
Vesting at Normal Retirement Age
    19         8.3.    
Vesting on Death or Permanent Disability
    19  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                                      Page       8.4.    
Determination of Remainders; Restoration of Remainders Upon Reemployment
    19              
 
        ARTICLE IX. DISTRIBUTION OF BENEFITS     20              
 
              9.1.    
Time and Manner of Distribution
    20         9.2.    
In-Service Distributions from Rittenhouse Plan Accounts
    21         9.3.    
Loans
    21         9.4.    
Designation of Beneficiaries
    21         9.5.    
Un-cashed Benefit Checks and Missing Participants
    22         9.6.    
Direct Rollovers
    23         9.7.    
Minimum Distribution Requirements
    24              
 
        ARTICLE X. ADMINISTRATION     27              
 
              10.1.    
Allocation of Responsibility Among Fiduciaries
    27         10.2.    
Committee
    28         10.3.    
Duties and Powers of Committee
    28         10.4.    
Administration of Trust Fund
    30         10.5.    
Procedures of Committee
    30         10.6.    
Allocation and Delegation of Administrative Responsibilities
    30         10.7.    
Indemnification of Committee
    31         10.8.    
Compensation and Expenses
    31         10.9.    
Records
    31         10.9.    
Review of Claims; Appeals; Special Rules for Permanent Disability Determinations
    31              
 
        ARTICLE XI. THE TRUST FUND AND ITS ADMINISTRATION     33              
 
              11.1.    
The Trust Fund
    33         11.2.    
Designation of Investments by Participants
    33         11.3.    
Trustee
    34              
 
        ARTICLE XII. MISCELLANEOUS     34              
 
              12.1.    
Information to be Furnished by the Employer
    34         12.2.    
Information to be Furnished by Participants
    34         12.3.    
Interests Not Transferable
    34         12.4.    
Facility of Payment
    34         12.5.    
Absence of Guaranty
    34         12.6.    
Employment Rights
    34         12.7.    
Evidence
    34         12.8.    
Waiver of Notice
    35         12.9.    
Gender and Number
    35         12.10.    
Action by Nuveen
    35         12.11.    
Courts
    35         12.12.    
Successors, etc
    35         12.13.    
Qualified Domestic Relations Orders
    35              
 
        ARTICLE XIII. ADOPTION, AMENDMENT OR TERMINATION     35              
 
              13.1.    
Adoption
    35  

ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                                      Page       13.2.    
Amendment
    36         13.3.    
Termination
    36         13.4.    
Vesting and Distribution on Termination
    36         13.5.    
Notice of Termination
    37         13.6.    
Merger or Consolidation of Plan
    37         13.7.    
Employees of Acquired Businesses
    37              
 
        ARTICLE XIV. NOTICE     37              
 
        ARTICLE XV. TOP-HEAVY PROVISIONS     38              
 
              15.1.    
Requirements in Plan Years in which Plan is Top-Heavy
    38              
 
        APPENDIX – INVESTMENT OPTIONS FOR THE TRANSFER OF RITTENHOUSE PLAN
ACCOUNTS     41              
 
        SCHEDULE A – ACQUIRED BUSINESS – NWQ INVESTMENT MANAGEMENT COMPANY, INC.
    41  

iii



--------------------------------------------------------------------------------



 



NUVEEN INVESTMENTS, LLC
EMPLOYEES’
401(k)/PROFIT-SHARING PLAN
(As Amended and Restated Effective January 1, 2007)
ARTICLE I.
NAME, CHARACTER AND PURPOSE OF PLAN
     1.1. Name. This document is an amendment, restatement and continuation of
the plan formerly known as the “John Nuveen & Co. Incorporated Employees’
Profit-Sharing Plan,” and is effective as of January 1, 2007 (except as
otherwise indicated within this document). The Plan provides a vehicle under
which Participants may save for retirement on a tax-advantaged basis and under
which the Employer may share profits with Employees by making contributions from
its profits to the Trust for the exclusive benefit of Participants or their
Beneficiaries.
     1.2. History. The Plan is the successor to the John Nuveen & Co.
Incorporated Profit-Sharing Trust, which was created effective as of
December 22, 1941, amended as of July l, l970 and December 3l, l974 and
succeeded to the John Nuveen Pension Fund established in l936. At all times
since, it has been administered continuously. Effective January 1, 1997, the
Plan was amended and restated to add a Code Section 401(k) cash or deferred
arrangement. The Rittenhouse Companies 401-K Plan (hereinafter the “Rittenhouse
Plan” was merged into the Plan effective as of January 1, 2002, with the merged
Plan known as the Nuveen Investments Employees’ 401(k)/Profit-Sharing Plan.
Pursuant to a Written Consent of Sole Member dated January 31, 2003, the name of
the Plan was changed to the Nuveen Investments, LLC Employees’
401(k)/Profit-Sharing Plan to reflect a change in Nuveen’s form of business
organization and name from a Delaware corporation to a Delaware limited
liability company. Effective January 1, 2007, the Plan was amended and restated
to provide for, among other things, automatic enrollment of new Participants,
and to allow Participants to designate some or all of their Elective Deferral
Contributions as Roth Deferral Contributions, which are included in gross income
at the time of deferral, rather than traditional, pre-tax elective
contributions.
     1.3. Qualified Plan. The Plan and Trust are intended to satisfy the
requirements of the Internal Revenue Code of 1986, as amended, so that the Plan
will be a qualified Plan and the Trust will constitute a qualified trust within
the meaning of Code Sections 401(a) and 501(a), respectively. The Plan allows
the acquisition and holding of employer securities, and is intended to be an
“eligible individual account plan” for purposes of ERISA.
     1.4. Application. The provisions of the amended and restated Plan shall
apply only to Employees who terminate employment on or after the Restatement
Date and their Beneficiaries. The rights and benefits, if any, of a former
Employee or his or her Beneficiary who are or will be receiving benefits under
the Plan shall be determined in accordance with the provisions of the Plan in
effect on the date his or her employment terminated.

 



--------------------------------------------------------------------------------



 



ARTICLE II.
DEFINITIONS
     2.1. “Accounts” means all the accounts maintained for a particular
Participant, including, as applicable, the Employer Profit-Sharing Contribution
Account, the Elective Deferral Contribution Account, Roth Deferral Contribution
Account, the Employer Matching Contribution Account and the Rollover Account.
     2.2. “Actual Contribution Percentage” means, with respect to each Employee
who is eligible to participate under Section 3.1, the percentage represented by
the Employer Matching Contributions on behalf of the Employee for the Plan Year
divided by the Compensation received by the Employee for the Plan Year. However,
Employer Matching Contributions that are taken into account under Section 2.3
shall not be included in the computation of the Actual Contribution Percentage.
The Plan Administrator may elect for each Plan Year to treat Elective Deferral
Contributions allocated to a Participant as Employer Matching Contributions in
computing the Actual Contribution Percentage.
     2.3. “Actual Deferral Percentage” means, with respect to each Employee who
is eligible to participate under Section 3.1, the percentage represented by his
or her Elective Deferral Contributions for the Plan Year, divided by the
Compensation received by the Employee for the preceding Plan Year (for a
Non-Highly Compensated Employee) or by the Compensation received for the current
Plan Year (for a Highly Compensated Employee). The Plan Administrator may elect
for each Plan Year to treat any portion of that Plan Year’s Employer Matching
Contributions that may be treated as “qualified matching contributions” under
Code Section 401(k), and which were allocated to a Participant as Employer
Matching Contributions, as Elective Deferral Contributions in computing the
Actual Deferral Percentage. Any Catch-up Contributions made pursuant to Section
5.1(b) will be disregarded for purposes of determining the Actual Deferral
Percentage.
     2.4. “Beneficiary” means any person designated by a Participant pursuant to
Section 9.4 to receive benefits under the Plan in the event of the Participant’s
death.
     2.5. “Break in Service” means a Plan Year for which an Employee or
Participant is credited with fewer than 501 Hours of Employment. Solely for
purposes of determining whether a Break in Service has occurred, a Participant
will be treated as completing up to, but not more than, 501 Hours of Employment
during a period in which the Participant was on a leave of absence caused by
pregnancy, birth of a child, adoption of a child, or care for a child during the
period immediately following the birth or adoption of the child. The total Hours
of Employment used to determine whether a Break in Service for such leave has
occurred shall not exceed 50l. Hours of Employment so used shall apply to the
year in which the permitted leave began if necessary to prevent a Break in
Service, or, if the Participant completed more than 500 Hours of Employment in
such year, then the Hours of Employment shall apply to the following year.
     2.6. “Catch-up Contributions” means additional Elective Deferral
Contributions made by a Participant aged 50 or older during the Plan Year
pursuant to Code Section 414(v) and

2



--------------------------------------------------------------------------------



 



Section 5.1(b). Catch-up Contributions will be referred to and administered as
Elective Deferral Contributions, except as otherwise provided in the Plan.
     2.7. “Code” means the Internal Revenue Code of l986, as amended.
     2.8. “Committee” means the Profit-Sharing and Retirement Plan Committee.
     2.9. “Compensation” means base compensation received from an Employer for a
Plan Year which is treated as wages on Form W-2 for federal income tax purposes,
plus amounts which are not included in income under Code Sections 125,
132(f)(4), 402(e)(3) and 457, but excluding bonuses, overtime, incentive pay,
reimbursements and expense allowances, monthly expenses, and other fringe
benefits, deferred compensation and welfare benefits. Not more than $225,000 for
2007 (as adjusted under Code Section 401(a)(17)(B)) of Compensation shall be
taken into account for purposes of determining contributions for any Participant
in any Plan Year.
     2.10. “Elective Deferral Agreement” means an agreement between a
Participant and his or her Employer described in Section 5.1.
     2.11. “Elective Deferral Contribution Account” means the account maintained
for a Participant’s Elective Deferral Contributions (except for Roth Deferral
Contributions), as adjusted under Article VII for earnings, losses, changes in
market value, fees, expenses and distributions, if any.
     2.12. “Elective Deferral Contributions” means amounts contributed to the
Plan on behalf of a Participant under his or her Elective Deferral Agreement
under Article V, including pursuant to automatic enrollment under
Section 5.1(c). Elective Deferral Contributions are intended to qualify as
“salary reduction” contributions under Code Section 401(k).
     2.13. “Employee” means any person who is employed by an Employer, as
determined under general common law principles, and who is on the payroll of the
Employer or a Related Business, other than (i) a “leased employee,” (ii) a
“summer intern,” as determined by the Committee, (iii) an “off-shift hourly
employee,” as determined by the Committee; or (iv) a person who is rendering
services solely as a corporate director or as a self-employed person. An
individual who is not reported as a common law employee on the applicable
payroll records, such as an independent contractor, is excluded from this
definition during such period of classification. An individual will not be
retroactively deemed an Employee for purposes of participating in the Plan, even
if a court or administrative agency determines that such individual is a common
law employee and not an independent contractor for all or any portion of the
period during which such individual was excluded from participation in the Plan.
     For purposes of this Section, “leased employee” means any person (other
than a common-law employee of an Employer or Related Business) who, under an
agreement between an Employer or Related Business and any other person (the
“leasing organization”), has performed services for the Employer or Related
Business (or for such entity and related persons (determined in accordance with
Code Section 414(n)(6)) on a substantially full-time basis for a period of at

3



--------------------------------------------------------------------------------



 



least one year, provided that the services are performed under the primary
direction or control of the Employer or Related Business.
     2.14. “Employer” means, as the context requires, either jointly or
severally, Nuveen and, subject to Section 13.7, each entity which is, with
respect to Nuveen, a Related Business.
     2.15. “Employer Matching Contribution Account” means the account maintained
for the Employer Matching Contributions made on a Participant’s behalf under
Section 6.1, as adjusted under Article VII for earnings, losses, changes in
market value, fees, expenses, and distributions, if any.
     2.16. “Employer Matching Contributions” means the contributions made by an
Employer under Section 6.1.
     2.17. “Employer Profit-Sharing Contribution Account” means the account
maintained for the Employer Profit-Sharing Contributions made on a Participant’s
behalf under Section 4.3, as adjusted under Article VII for earnings, losses,
changes in market value, fees, expenses and distributions, if any.
     2.18. “Employer Profit-Sharing Contributions” means the contributions made
by an Employer under Section 4.3.
     2.19. “Fiduciaries” means Nuveen, the Committee, the Trustee, and any other
“fiduciary” within the meaning of ERISA, but only to the extent of the specific
responsibilities of each for Plan and Trust administration, as described and
allocated in Section 10.l.
     2.20. “5% Owner” means a Participant who is a more-than-5% shareholder of
an Employer which is a corporation, or a person with a more-than-5% capital or
profits interest in an Employer which is not a corporation. A Participant’s
ownership in an Employer will be determined under the rules of Code Section 318.
     2.21. “415 Compensation” means a Participant’s compensation, as determined
under Treasury Regulations § 1.415-2(d), and shall also include amounts which
are not included in income under Code Sections 125, 132(f)(4), 402(e)(3) and
457.
     2.22. “Highly Compensated Employee” means any Employee who:

  (a)   was a 5% Owner at any time during the current or prior Plan Year; or    
(b)   for the preceding Plan Year:

  (i)   had 415 Compensation from the Employer of more than $100,000 for 2007
(as adjusted under Code Section 414); and     (ii)   if the Employer elects for
the preceding Plan Year, was in the top-paid group of Employees for the
preceding Plan Year.

4



--------------------------------------------------------------------------------



 



     An Employee is in the top-paid group of Employees for any year if such
Employee is in the group consisting of the top 20% of Employees (ranked by 415
Compensation).
     2.23. “Hour of Employment” means each hour for which an Employee is paid or
entitled to payment by an Employer for performance of duties or on account of a
period during which no duties are performed due to vacation, holiday, illness,
incapacity, paid layoff, jury duty, military duty or other leave of absence
authorized by an Employer under its standard personnel practices, administered
in a uniform and nondiscriminatory manner, and each hour for which back pay is
either awarded or agreed to by the Employer. Special rules for crediting Hours
of Employment during a period in which the Employee performs no services for the
Employer are found in Department of Labor Regulations §§ 2530.200b-2(b) and (c),
which are herein incorporated by reference. Hours of Employment shall be
credited to an Employee with respect to the employment periods to which they
relate, rather than to the periods in which payment is actually made. Hours of
Employment shall be credited to an Employee on the basis of semi-monthly payroll
periods; an Employee will be credited with 95 Hours of Employment for each
semi-monthly payroll period for which the Employee would be required to be
credited with at least one Hour of Employment under Department of Labor
Regulations §§ 2530.200b-2(b) and (c).
     Notwithstanding any provision of the Plan to the contrary, Hours of
Employment shall be credited to an Employee with respect to his or her qualified
military service in accordance with Code Section 414(u) and any Treasury
Regulations or other official guidance issued under that Section.
     2.24. “Net Income Before Tax” means net income or loss of the Employer as
computed by its accounting staff and subsequently verified by the Employer’s
certified public accountants before providing for contributions under this Plan
and before providing for federal income taxes.
     2.25. “Nuveen” means Nuveen Investments, LLC (formerly known as John Nuveen
& Co. Incorporated), a Delaware limited liability company, or any successor
which assumes the role of the sponsoring employer of this Plan.
     2.26. “Participant” means any Employee who is participating in the Plan
under the provisions of Section 3.l.
     2.27. “Plan” means the Nuveen Investments, LLC Employees’
401(k)/Profit-Sharing Plan, as set forth by this document or as subsequently
amended.
     2.28. “Plan Year” means the calendar year.
     2.29. “Regular Deferral Contributions” means Elective Deferral
Contributions made on behalf of a Participant pursuant to Section 5.1(a) that
are not includible in the Participant’s gross income at the time deferred.

5



--------------------------------------------------------------------------------



 



     2.30. “Remainder” means the forfeited, non-vested portion of the account of
any Participant who has incurred a Break in Service and terminated employment
with the Employer.
     2.31. “Related Business” means any corporation, partnership, proprietorship
or other entity which, along with an Employer, is a member of a “controlled
group of corporations,” a group of trades of businesses (whether or not
incorporated) under common control or an “affiliated service group,” as
described in Code Section 414(b), (c) or (m), respectively, or which is required
to be aggregated with an Employer under regulations issued under Code
Section 414(o).
     2.32. “Restatement Date” means January l, 2007.
     2.33. “Rollover Account” means the account maintained for a Participant for
amounts (except for transfers of “designated Roth contributions” as defined in
Code Section 402A) rolled over or transferred to the Plan with respect to that
Participant from another qualified plan under Section 3.2, after adjustments for
earnings, losses, changes in market value, fees, expenses and distributions, if
any.
     2.34. “Rollover Amount” means any amount received by a Participant that is
described in Code Sections 402(c)(4), 403(a)(4), 403(b)(8)(A), 408(d)(3) or
457(e)(16).
     2.35. “Roth Deferral Contributions” means Elective Deferral Contributions
made on behalf of a Participant pursuant to Section 5.1(a) that: (1) are
includible in the Participant’s gross income at the time the Participant would
have received such amount in cash if he or she had not made such deferral
election; (2) have been irrevocably designated as Roth contributions by the
Participant in his or her Elective Deferral Agreement; and (3) are being made in
lieu of all or a portion of the pre-tax Elective Deferral Contributions that the
Participant is otherwise eligible to make under the Plan.
     2.36. “Roth Deferral Contribution Account” means the account maintained for
a Participant’s Roth Deferral Contributions, and “designated Roth contributions”
(as defined in Code Section 402A) received as a rollover, as adjusted under
Article VII for earnings, losses, changes in market value, fees, expenses and
distributions, if any.
     2.37. “Service” shall be computed as follows:

  (a)   For purposes of eligibility to receive allocations of Profit-Sharing
Contributions under Section 4.3, an Employee shall be credited with a year of
Service if he or she is credited with at least 1,000 Hours of Employment in an
“eligibility computation period.” An Employee’s initial eligibility computation
period is the one-year period beginning on the date he or she is first credited
with an Hour of Employment. If needed, an Employee’s subsequent eligibility
computation periods are Plan Years, beginning with the Plan Year which begins
during his or her initial eligibility computation period. If a former
Participant described in paragraph (c) below is reemployed, his or her initial
eligibility computation period

6



--------------------------------------------------------------------------------



 



      will begin on the first date following his or her reemployment when he or
she is credited with an Hour of Employment.     (b)   For purposes of vesting
under Article VIII, a Participant shall be credited with a year of Service if he
or she is credited with at least 1,000 Hours of Employment in a Plan Year,
including Plan Years in which he or she was an Employee before he or she became
a Participant.     (c)   If a Participant who has not made any Elective Deferral
Contributions, and whose vested percentage under the Plan is otherwise 0%,
terminates employment and then experiences the greater of: (1) five consecutive
Breaks in Service; or (2) the number of consecutive Breaks in Service that are
equal to the aggregate number of his or her years of Service that occurred
before such Breaks in Service, then such former Participant’s prior Service
credit under paragraphs (a) and (b) above will not be taken into account for
purposes of determining the vested percentage of the Participant’s benefits that
are accrued after such Breaks in Service.     (d)   If a Participant who has
made any Elective Deferral Contributions, and/or whose vested percentage under
the Plan is otherwise greater than 0%, terminates employment and is reemployed
as an Employee before experiencing the greater of: (1) five consecutive Breaks
in Service; or (2) the number of consecutive Breaks in Service that are equal to
the aggregate number of his or her years of Service that occurred before such
Breaks in Service, then such reemployed Participant’s prior Service credit under
paragraphs (a) and (b) above will be taken into account for purposes of
determining the vested percentage of the Participant’s benefits that are accrued
after such Breaks in Service.     (e)   For all purposes of this Section 2.37,
Service shall be calculated using all Hours of Employment performed for the
Employer and any Related Business.     (f)   If a leased employee (as defined in
Section 2.13) becomes an Employee, his or her service with an Employer or a
Related Business while a leased employee shall be included for purposes of
computing his or her Hours of Employment and continuous Service under the Plan,
to the same extent as actual Service with the Employer or Related Business.    
(g)   If an off-shift hourly employee, who was not an “Employee” under
Section 2.13, later becomes an Employee, his or her service with an Employer or
a Related Business while he or she was an off-shift hourly employee shall be
included for purposes of computing his or her Hours of Employment and continuous
Service under the Plan, to the same extent as actual service with the Employer
or Related Business.

     2.38. “Settlement Date” means the date as of which payment of a
Participant’s Accounts shall be made or begin. A Participant’s Settlement Date
will occur as soon as practicable after his or her termination of employment
(for any reason), unless the Participant elects to defer his

7



--------------------------------------------------------------------------------



 



or her Settlement Date under Section 9.1(b), but in no event later than April 1
of the calendar year following the later of the calendar year in which the
Participant attained age 701/2 or the calendar year in which his or her
termination of employment occurred. If the Participant is a 5% Owner with
respect to the calendar year in which he or she attained age 701/2, his or her
Settlement Date cannot be later than April 1 of the calendar year following the
calendar year in which he or she attained age 701/2.
     2.39. Top-Heavy Plan Definitions:

  (a)   “Determination Date” means, for purposes of determining whether the Plan
is Top-Heavy for a particular Plan Year, the last day of the preceding Plan
Year.     (b)   “Key Employee” means any Employee or former Employee (including
a deceased Employee) who at any time during the Plan Year that includes the
Determination Date was:

  (i)   An officer of an Employer who receives as compensation for the year more
than $130,000 (as adjusted under Code Section 416(i)(1) for Plan Years beginning
after December 31, 2002);     (ii)   An Employee owning (or considered as owning
within the meaning of Code Section 318) more than 5% of the outstanding stock of
the Employer or stock possessing more than 5% of the total combined voting power
of all stock of the Employer; or     (iii)   An Employee who receives as
compensation for the year from the Employer more than $l50,000 and who would be
described in subparagraph (ii) immediately above if “l%” were substituted for
“5%.”         For purposes of applying Code Section 318 to the provisions of
this subsection (c), Code Section 318(a)(2)(C) shall be applied by substituting
“5%” for “50%.” In addition, Code Section 414(b), (c) and (m) shall not apply
for purposes of determining ownership percentages in an Employer under this
paragraph (c). For purposes of determining Key Employees, “compensation” means
415 Compensation. The determination of who is a Key Employee will be made in
accordance with Code Section 416(i)(1) and the applicable regulations and other
guidance of general applicability issued thereunder.

  (c)   “Non-Key Employee” means any Employee (including a Beneficiary of such
Employee, if that Beneficiary is a Participant) who is not a Key Employee.    
(d)   For purposes of this Section and Article XV, the terms “Required
Aggregation Group” and “Permissive Aggregation Group” have the following
meanings:

8



--------------------------------------------------------------------------------



 



  (i)   “Required Aggregation Group” means a group of plans consisting of
(A) each plan of the Company in which a Key Employee is a participant, and
(B) each other plan of the Company which enables any plan described in (A) to
meet the requirements of Code Section 401(a)(4) or 410; and     (ii)  
“Permissive Aggregation Group” means the Required Aggregation Group described in
(i) plus any other plan of the Company not required to be included in the
Required Aggregation Group, but which is designated by the Company as being part
of such group if such group would continue to meet the requirements of Code
Sections 401(a)(4) and 410 with such plan being taken into account.

  (e)   “Top-Heavy Plan” or “Top-Heavy” shall refer to the Plan if, as of any
Determination Date, the aggregate of the accrued benefits of Key Employees who
are Participants under the Plan (including accrued benefits under any other Plan
aggregated with the Plan under the following subparagraph) exceeds 60% of the
aggregate of the Accounts of all Employees under the Plan, as determined in
accordance with the provisions of Code Section 4l6(g). For this purpose,
Employees and Key Employees shall include only such individuals who performed
services for an Employer during the one-year period ending on the Determination
Date. The present value of accrued benefits of an Employee as of the
Determination Date shall be increased by the distributions made with respect to
the Employee under the Plan and any plan aggregated with the Plan under the
following subparagraph during the 1-year period ending on the Determination
Date. The preceding sentence shall also apply to distributions under a
terminated plan which, had it not been terminated, would have been aggregated
with the Plan under the following subparagraph. In the case of a distribution
made for a reason other than a Retirement Date, death, or Permanent Disability,
this provision shall be applied by substituting “5-year period” for “1-year
period.”         The determination of whether the Plan is Top-Heavy shall be
made after aggregating all other tax-qualified plans of the Employer in which a
Key Employee participates or which enable any such tax-qualified plan to satisfy
the requirements of Code Sections 401(a)(4) and 410, to the extent such
aggregation is required by Code Section 416(g)(2), and after aggregating any
other such plan of the Employer which may be taken into account under the
permissive aggregation rules of Code Section 416(g)(2)(A)(ii) if such permissive
aggregation thereby eliminates the Top-Heavy status of any plan within such
Permissive Aggregation Group. In determining the accrued benefit of any Employee
under any defined benefit plan which is aggregated under this subparagraph, the
accrual method used shall be the actual accrual method used under all such plans
of the Employer.         Any Catch-up Contributions with respect to the current
Plan Year are disregarded for purposes of Code Section 416, but Catch-up
Contributions made in prior Plan

9



--------------------------------------------------------------------------------



 



      Years are included in the Account balances used to determine whether the
Plan is Top-Heavy.

     2.40. “Trust Fund” or “Trust” means the fund presently held by the Trustee
to which all contributions pursuant to this Plan will be made and out of which
all benefits payable pursuant to this Plan will be provided, and shall include
all contributions by the Employer and Participants and all investments thereof
and accumulated earnings thereon.
ARTICLE III.
PARTICIPATION
     3.1. Dates of Participation.

  (a)   Each Employee who was a Participant in the Plan on the Restatement Date
will continue to be a Participant in the Plan after the Restatement Date,
provided he or she continues to be an Employee.     (b)   Each Employee who was
not a Participant on the Restatement Date will become a Participant hereunder on
the first day of the first payroll period beginning after the later of:

  (i)   the Employee’s date of hire by an Employer; or     (ii)   the date the
Employee attains age 21.

  (c)   A Participant’s status as such will, for purposes of receiving
contributions or allocations under Articles IV, V and VI, cease upon termination
of employment, but such a person shall continue to be a Participant for all
other purposes of the Plan until he or she has received all payments to which he
or she is entitled under the Plan.

     3.2. Rollover Amount. Any Employee who becomes a Participant pursuant to
Section 3.l may file a written application with the Committee requesting that
the Trustee accept a Rollover Amount from such Participant. The Committee, in
its sole discretion, shall determine whether the amount in question is a
Rollover Amount and whether the Participant shall be permitted to contribute it
to the Trust. Any written application filed pursuant to this Section shall set
forth the amount of such Rollover Amount and a statement, satisfactory to the
Committee, that such contribution constitutes a Rollover Amount, and the
Committee may request such other information as is necessary to implement this
Section. Rollover Amounts shall be accepted in cash only. In the event the
Committee permits a Participant to contribute a Rollover Amount, such Rollover
Amount shall become part of the Trust Fund and shall be maintained in a
separate, fully-vested Rollover Account.
     Any rollover of “designated Roth contributions,” as defined in Code
Section 402A, must be delivered directly to the Trustee by the trustee or plan
administrator of the distributor plan (a “direct rollover”). Such Roth Rollover
Amount must be accompanied by, in addition to any

10



--------------------------------------------------------------------------------



 



information or documentation required by the Plan Administrator for Rollover
Amounts generally, a statement of the plan administrator of the transferring
plan indicating either the first year of the five-taxable-year period of
participation with respect to such account and the portion of the distribution
that is attributable to investment in the contract under Code Section 72, or
that the distribution is a qualified distribution. Notwithstanding anything in
this Plan to the contrary, a direct rollover from a designated Roth account
shall be credited to the Participant’s Roth Deferral Contribution Account.
ARTICLE IV.
EMPLOYER PROFIT-SHARING CONTRIBUTIONS
     4.1. Profit-Sharing Contribution Formula. Subject to all rights herein
reserved to it with respect to alteration, amendment, interruption or
discontinuance of the Plan, Nuveen may pay to the Trustee a Profit-Sharing
Contribution for each Plan Year. The amount of such contribution (if any) shall
be in the sole discretion of Nuveen, but shall not exceed the maximum amount
that would be allowable to Nuveen as an income tax deduction for such Plan Year
under the then-applicable provisions of the Code. In no event shall the amount
of any Profit-Sharing Contribution be such as to reduce Nuveen’s Net Income
Before Tax from a profit to a loss position. Nuveen shall not be obligated to
make any Profit-Sharing Contribution for any Plan Year, regardless of the size
of Nuveen’s Net Income Before Tax in a particular year.
     The Profit-Sharing Contribution (if any) shall be payable as of the last
day of each Plan Year and shall be paid to the Trustee not later than the
deadline prescribed by law for the filing of Nuveen’s federal income tax return
for such Plan Year (including extensions thereof).
     4.2. Statements. Nuveen shall, at or before the later of the time of making
its Profit-Sharing Contribution for any Plan Year, or of filing its federal
income tax return for such year, deliver to the Committee and the Trustee a
statement of the amount (if any) of its Profit-Sharing Contribution for such
Plan Year.
     4.3. Allocation of Employer Profit-Sharing Contribution. The Profit-Sharing
Contribution to the Trust for any Plan Year shall first be used to make any
special allocations required under Section 8.4(b) which could not be made under
Section 7.2 because there were insufficient Remainders; the balance shall then
be allocated and credited to the separate Profit-Sharing Accounts of all
eligible Participants. A Participant will become eligible to receive allocations
of Profit-Sharing Contributions once he or she has completed a year of Service
as defined in Section 2.37(a). A Participant described in the preceding sentence
is eligible to receive an allocation of Profit- Sharing Contributions for a
particular Plan Year if the Participant was an Employee as of the last day of
that Plan Year.
     Profit-Sharing Contributions shall be allocated to the Profit-Sharing
Account of each Participant described in the preceding paragraph in the
proportion that Compensation paid to the Participant during the Plan Year
(including Compensation paid during any part of that Plan Year prior to the date
when he or she became a Participant) bears to the total of such Compensation
paid by the Employer during the Plan Year to all Participants eligible to
receive Profit-Sharing Contributions who were Employees as of the last day of
the Plan Year. Allocations of

11



--------------------------------------------------------------------------------



 



contributions under this Section 4.3 shall be considered as having been made on
the last day of the applicable Plan Year regardless of the dates of actual
entries or receipt by the Trustee.
     4.4. Qualified Military Service. Notwithstanding any other provision of the
Plan, Employer Profit-Sharing Contributions shall be made with respect to
Participants who have incurred qualified military service in accordance with
Code Section 414(u) and any Treasury Regulations or other official guidance
issued under that Section.
ARTICLE V.
PARTICIPANT ELECTIVE DEFERRALS
     5.1. Elective Deferrals .

  (a)   Regular and Roth Deferral Contributions. A Participant may elect to make
Regular and/or Roth Deferral Contributions by entering into an Elective Deferral
Agreement that shall apply to each payroll period. The terms of any such
Elective Deferral Agreement shall provide that the Participant agrees to a
reduction in Compensation equal to a whole percentage of his or her Compensation
for each payroll period after the Elective Deferral Agreement becomes effective.
A Participant may elect to defer up to 60% of his or her Compensation, subject
to the annual limit described in Section 5.6 and other limits under applicable
law or as established by the Committee pursuant to Section 10.3. Notwithstanding
the previous sentence, an eligible Participant may elect to defer up to an
additional 40% of his or her Compensation with respect to Catch-up
Contributions. Nuveen may change the minimum deferral percentage and/or maximum
deferral percentage provided for in this paragraph prospectively for any Plan
Year; provided, however, that no such change will be effective unless it is
communicated to Participants at least 20 days before the last day as of which a
Participant may make or change his or her Elective Deferral Agreement.         A
Participant may elect in his or her Elective Deferral Agreement to designate
irrevocably (but not retroactively) any portion of his or her Elective Deferral
Contributions (including Catch-up Contributions) as Roth Deferral Contributions.
Regular and/or Roth Deferral Contributions shall continue in effect at the rate
elected by the Participant until the Participant changes or suspends such
election in accordance with the terms of the Plan. Contributions made to the
Plan as one type, either Regular or Roth, may not later be reclassified as the
other type.     (b)   Catch-up Contributions. Participants who are eligible to
make Elective Deferral Contributions under this Plan and who will attain age 50
by the end of the Plan Year shall be eligible to make Catch-Up Contributions in
accordance with, and subject to the limitations of, Section 5.1(a) above, and
Code Section 414(v) and the Treasury Regulations and guidance issued thereunder.
Except as otherwise provided in the Plan or applicable law, Catch-up
Contributions will be referred to and administered as Elective Deferral
Contributions. Catch-up Contributions shall not be taken into account for
purposes of applying the limitations of Code

12



--------------------------------------------------------------------------------



 



      Sections 401(a)(30) and 415, and for certain purposes under Code
Sections 401(k)(3), 401(k)(12), 410(b), and 416.     (c)   Automatic Enrollment.
Notwithstanding anything in this Plan to the contrary, each Employee who first
becomes a Participant on or after January 1, 2007 and who fails to affirmatively
either enter into an Elective Deferral Agreement or decline enrollment in the
Plan within 60 days from the date he or she becomes a Participant will be deemed
to have elected to have three percent (3%) of his or her Compensation withheld
from his or her paycheck as Regular Deferral Contributions. The Employer will
automatically withhold such an amount from such Participant’s Compensation and
will be required to contribute such amount to the Plan on the Participant’s
behalf. A Participant’s deemed election under this paragraph shall commence as
soon as administratively possible after the deemed election can be processed,
provided that this election will not take effect before the 60th day following
the date the Employee becomes a Participant. A Participant’s deemed election
will remain in effect until the Participant files a subsequent election revoking
or changing the deemed election. A Participant’s subsequent election will apply
on a prospective basis only.

     5.2. Deduction of Elective Deferral Contributions. The Employer shall
deduct a Participant’s Elective Deferral Contributions from the Compensation of
the Participant and, as soon as practicable after the deduction is made but in
no event later than the 15th business day of the month following the month in
which the deduction is made, shall contribute the sums so deducted to the
Trustee for investment in accordance with the Participant’s directions made
under Section 11.2.
     5.3. Change in Rate of Elective Deferral Contributions. Within the
limitations of Section 5.1, a Participant may change the percentage of his or
her Elective Deferral Contributions being made from his or her Compensation, or
the allocation of his or her Elective Deferral Contributions between Regular and
Roth Deferral Contributions, as follows:

  (a)   as of the first day of the first payroll period beginning in any
calendar quarter, by submitting the appropriate form to the Committee at least
10 business days preceding the date such change is to become effective, or by
such other date as the Committee shall designate; and     (b)   if a
Participant’s Compensation is adjusted during the Plan Year, as of the first day
of the first payroll period after his or her submission of the appropriate form
to the Committee, or as soon as practicable thereafter. If the Participant does
not submit the appropriate form by the first day of the first month following
the Compensation adjustment, or by such other date as the Committee shall
designate, then the timing of the Participant’s election change will no longer
be subject to this Section 5.3(b), and will once again be subject to
Section 5.3(a).

13



--------------------------------------------------------------------------------



 



     5.4. Suspension of Elective Deferral Contributions. A Participant may elect
to suspend making Elective Deferral Contributions as of the first day of a
payroll period by submitting the appropriate form to the Committee at least 10
business days preceding the date such suspension is to become effective.
     5.5. Nonforfeitability of Elective Deferral Contributions. All Elective
Deferral Contributions shall be fully vested and nonforfeitable at all times.
     5.6. Annual Limit on Elective Deferral Contributions. No Participant shall
be permitted to have Elective Deferral Contributions, other than Catch-up
Contributions, made under this Plan or any other qualified plan maintained by
the Employer during any calendar year in excess of the dollar limitation
contained in Code Section 402(g) in effect at the beginning of such calendar
year. The dollar amount of the limit under Code Section 402(g) for 2007 is
$15,500. Any Elective Deferral Contributions (excluding Catch-up Contributions)
made by the Employer on behalf of a Participant in excess of the applicable Code
Section 402(g) limit for a calendar year, and the earnings attributable thereto
(as calculated under Section 5.8), shall be returned to the Participant no later
than the April 15 following the close of the calendar year in which such excess
Elective Deferral Contributions were made; provided that Regular Deferral
Contributions, if any, will be returned before any Roth Deferral Contributions.
     If a Participant determines that he or she would exceed the limitation of
this Section 5.6 when his or her Elective Deferral Contributions under this Plan
are aggregated with the amounts deferred by the Participant under other plans or
arrangements described in Code Sections 401(k), 408(k), 403(b) or 501(c)(18),
the Participant may request that the Committee distribute the excess deferrals.
Such excess deferrals and income or loss allocable thereto (as calculated under
Section 5.8) may be distributed no later than April 15 of the calendar year
following the calendar year in which any such excess deferrals are contributed
to Participants who claim such allocable deferral contributions, and Regular
Deferral Contributions, if any, will be distributed before any Roth Deferral
Contributions. The Participant’s claim shall be in writing, shall be submitted
to the Committee no later than March 15 of the calendar year following the
calendar year in which any such excess deferrals are contributed, shall specify
the Participant’s deferral contribution amount for the preceding calendar year,
and shall be accompanied by the Participant’s written statement that if such
amounts are not distributed, such deferral contributions, when added to amounts
deferred under other plans or arrangements described in Code Sections 401(k),
408(k), 403(b) or 501(c)(18), will exceed the limit imposed on the Participant
in accordance with the applicable provisions of the Code for the year in which
the deferral contributions occurred. To the extent the excess deferral arises
under this Plan, when combined with other plans of the Employer, the individual
will be deemed to have notified the Committee of the excess deferral and to have
requested distribution.
     Any Catch-up Contributions made pursuant to Section 5.1(b) will be
disregarded for purposes of applying the limits in the preceding paragraphs of
this Section 5.6.
     5.7. Elective Deferral Contributions Discrimination Limitation. The
Employer may decrease the maximum permissible Elective Deferral Contributions
(except Catch-up Contributions) for certain Participants as determined by the
Employer each year, distribute

14



--------------------------------------------------------------------------------



 



Elective Deferral Contributions, provided that Regular Deferral Contributions,
if any, will be distributed before any Roth Deferral Contributions (including
any gain or loss thereon as calculated under Section 5.8) (except Catch-up
Contributions) made by certain Participants as it shall determine within 21/2
months after the end of the Plan Year to which they relate, and/or make
additional Elective Deferral Contributions on behalf of certain Participants, to
the extent necessary so that for any Plan Year:

  (a)   The average Actual Deferral Percentage of eligible Employees who are
Highly Compensated Employees is not more than 1.25 times the average Actual
Deferral Percentage for the prior year of all other eligible Employees; or    
(b)   The excess of the average Actual Deferral Percentage of eligible Employees
who are Highly Compensated Employees over the average Actual Deferral Percentage
for the prior year of all other eligible Employees is not more than two
percentage points and the average Actual Deferral Percentage of eligible
Employees who are Highly Compensated Employees is not more than two times the
average Actual Deferral Percentage for the prior year of all other eligible
Employees.

     5.8. Calculation of Income or Loss on Excess Deferrals. The income or loss
allocable to the excess deferrals under Sections 5.6 and 5.7 shall be calculated
on a uniform basis under Regulation § 1.401(k)-2(b)(ii).
     5.9. Qualified Military Service. Notwithstanding any other provision of the
Plan, a Participant who has incurred qualified military service shall be
permitted to make Elective Deferral Contributions to the Plan in accordance with
Code Section 414(u) and any Treasury Regulations or other official guidance
issued under that Section.
ARTICLE VI.
EMPLOYER MATCHING CONTRIBUTIONS
     6.1. Employer Matching Contributions. The Employer shall make an Employer
Matching Contribution to the Trust on behalf of each Participant who makes
Elective Deferral Contributions under the Plan, equal to 50% of each such
Participant’s Elective Deferral Contributions (excluding Catch-up Contributions)
up to 10% of Compensation for each payroll period. Nuveen may change the
Employer Matching Contribution prospectively for any Plan Year.
     6.2. Employer Matching Contributions Nondiscrimination Limitation. The
Employer may distribute the amount of vested Employer Matching Contributions
(including any gain or loss thereon as calculated under Section 6.3) made for
certain Participants as it shall determine each Plan Year within 21/2 months
following the close of the Plan Year to which they relate, and/or forfeit
unvested Employer Matching Contributions on behalf of certain Participants, to
the extent necessary so that for any Plan Year:

15



--------------------------------------------------------------------------------



 



  (a)   The average Actual Contribution Percentage of eligible Employees who are
Highly Compensated Employees is not more than 1.25 times the average Actual
Contribution Percentage for the prior year of all other eligible Employees; or  
  (b)   The excess of the average Actual Contribution Percentage of eligible
Employees who are Highly Compensated Employees over the average Actual
Contribution Percentage for the prior year of all other eligible Employees is
not more than two percentage points and the average Actual Contribution
Percentage of eligible Employees who are Highly Compensated Employees is not
more than two times the average Actual Contribution Percentage for the prior
year of all other eligible Employees.

     In the event an Employer Matching Contribution relates to an excess
deferral under Section 5.6, or an excess contribution under Section 5.7, the
Employer Matching Contribution and income allocable thereto shall be treated as
Remainders. The income allocable to an Employer Matching Contribution shall be
determined in accordance with Section 6.3.
     The Plan will be permitted to satisfy the Actual Contribution Percentage
test under this Section 6.2 by satisfying Section 6.2(b) and the Actual Deferral
Percentage test under Section 5.7 by satisfying Section 5.7(b) for any Plan Year
only to the extent permitted by law.
     6.3. Calculation of Income or Loss on Excess Contributions. The income or
loss allocable to the excess contributions under Sections 6.2 and 7.6 shall be
calculated on a uniform basis under Regulation § 1.401(m)-2(b)(ii).
     6.4. Qualified Military Service. Notwithstanding any other provision of the
Plan, Employer Matching Contributions shall be made with respect to Participants
who have incurred qualified military service in accordance with Code Section
414(u) and any Treasury Regulations or other official guidance issued under that
Section.
ARTICLE VII.
ACCOUNTING; LIMITS ON ANNUAL ADDITIONS
     7.1. Separate Accounts.

  (a)   The Committee (or the Trustee upon the direction of the Committee) will
maintain one or more separate Accounts in the name of each Participant (or
former Participant who has not yet received all payments due to him or her under
the Plan) to reflect his or her participation in the Trust. A separate Account
maintained for any Participant shall not represent any interest in a specific
asset of the Trust, but merely a proportionate interest in those investments
held in common by the Trust in which the Participant directed his or her Account
to be invested. Earnings on any investment shall accrue proportionately to those
Accounts having an interest in such investment and shall be reinvested by the
Trustee, except as otherwise provided in the Trust, in the same investment. As
of

16



--------------------------------------------------------------------------------



 



      each December 3l, the total of all Account balances shall reflect the fair
market value of the Trust Fund as of that date.     (b)   The Committee (or the
Trustee upon the direction of the Committee) shall, for each Participant who was
a participant in the Rittenhouse Plan, maintain a separate accounting or
subaccounting of the amount of such Participant’s interest (if any) in each of
his or her Accounts which is attributable to his or her account balances under
the Rittenhouse Plan.

     7.2. Allocation of Remainders. Any Remainders which are determined during
any Plan Year shall first be used to make special allocations under
Section 8.4(b); the balance, if any, shall then be allocated among and credited
to the Profit-Sharing Accounts of all Participants eligible for Profit-Sharing
Contributions and who were Employees as of the last day of the Plan Year, in the
same manner as if such Remainders were Profit-Sharing Contributions of the
Employer for the Plan Year.
     7.3. Statement of Account. As soon as practicable after the close of each
Plan Year, the Committee will deliver (or will direct the Trustee to deliver) to
each Participant a statement of his or her Account balance or balances as of
that date in such detail as the Committee may direct. The Committee may cause
statements of a Participant’s Account balance or balances to be delivered more
frequently than annually. Participants may inspect the Trustee’s records
pertaining to their individual Accounts.
     7.4. Distributions. All payments or distributions made to or for the
benefit of a Participant or his or her Beneficiary will be charged against the
Accounts of the Participant or Beneficiary when paid or distributed; provided,
however, that Regular Deferral Contributions, if any, will be distributed before
any Roth Deferral Contributions.
     7.5. Adjustments. Allocations of Remainders under Section 7.2 shall be
considered as having been made on the last day of the Plan Year during which
they became Remainders, regardless of the dates of actual entries or receipt by
the Trustee.
     7.6. Yearly Limitations on Total Additions to Participant’s Accounts.
Notwithstanding any other provisions of the Plan, the total “additions” (as
defined below) to a Participant’s Account for any Plan Year shall not exceed the
lesser of:

  (a)   $40,000, adjusted for each Plan Year to take into account any adjustment
provided under Code Section 415(d); or     (b)   100% of 415 Compensation paid
to the Participant by the Employer in that Plan Year.

For purposes of this Section, the term “addition” shall mean, with respect to
each Participant, for each Plan Year, (i) the sum of the Employer Matching
Contributions and Profit-Sharing Contributions, Elective Deferral Contributions
(excluding Catch-up Contributions) and Remainders made to the Plan on his or her
behalf and (ii) amounts derived from contributions

17



--------------------------------------------------------------------------------



 



paid or accrued which are attributable to post-retirement medical benefits
allocated to the separate account of a key employee, as defined in Code
Section 419A(d)(3), under a welfare benefit fund, as defined in Code
Section 419(c), maintained by the Employer. In applying the above limitation,
all qualified defined contribution plans maintained by the Employer shall be
treated as one qualified defined contribution plan. Furthermore, the 415
Compensation limitation referred to in (b) above will not apply for any
contribution for medical benefits (as defined in Code Section 419A(f)(2)) which
is otherwise treated as an “addition” under Code Section 419A(d)(2).
     If, as a result of a reasonable error in estimating a Participant’s 415
Compensation, or as a result of a reasonable error in determining the amount of
Elective Deferral Contributions that may be made with respect to any Participant
under the limits of Code Section 415, or under other limited facts and
circumstances that the Internal Revenue Service finds justifiable, an excess
amount exists, Elective Deferral Contributions (excluding Catch-up
Contributions) as adjusted for income or loss pursuant to Section 6.3 shall be
returned to the Participant to the extent necessary to satisfy this Section 7.6;
provided, however, that Regular Deferral Contributions, if any, will be returned
before any Roth Deferral Contributions. To the extent an excess amount still
exists or to the extent the Elective Deferral Contributions cannot be returned
to the Participant pursuant to the preceding sentence, the excess amount shall
be disposed of in one of the following methods. If the Participant is covered by
the Plan as of the end of the Plan Year, the excess amount in the Participant’s
Accounts will be used to reduce Employer contributions for the Participant in
the next Plan Year and each succeeding Plan Year. If the Participant is not
covered by the Plan as of the end of the Plan Year, then the excess amount will
be held unallocated in a suspense account and allocated to the Accounts of all
other Participants in the Plan for the next Plan Year before any other amounts
are allocated for such next Plan Year.
ARTICLE VIII.
VESTING AND TERMINATION
     8.1. Vested Interest.

  (a)   A Participant’s Elective Deferral Contribution Account, Roth Deferral
Contribution Account, and Rollover Account shall at all times be fully vested
and nonforfeitable.     (b)   Subject to the provisions of this Article VIII,
each Participant’s vested percentage and non-vested percentage in his or her
Employer Profit-Sharing Contribution Account and Employer Matching Contribution
Account will be determined in accordance with the following schedule:

18



--------------------------------------------------------------------------------



 



                  Years of Service   Vested Percentage   Non-Vested Percentage
0-1
    0 %     100 %
2
    20 %     80 %
3
    40 %     60 %
4
    60 %     40 %
5
    80 %     20 %
6 or more
    100 %     0 %

  (c)   For vesting purposes, years of Service completed after a period in which
the Participant incurred at least five consecutive Breaks in Service shall be
disregarded for the purpose of determining his or her vested interest in the
portion of the Participant’s Account which accrued before such Breaks in
Service.

     8.2. Vesting at Normal Retirement Age. A Participant will become 100%
vested in his or her Accounts on the later of his or her 65th birthday or the
fifth anniversary of the date he or she became a Participant, if he or she is
still an Employee on that date and had not already become 100% vested.
     8.3. Vesting on Death or Permanent Disability. If a Participant dies or
incurs a Permanent Disability, his or her entire Account or Accounts shall
become 100% vested as of the date of his or her death or Permanent Disability.
If, in the opinion of the Employer and concurred upon by the Committee, a
Participant is unable to perform the duties of his or her employment because of
physical or mental disability and a physician acceptable to the Committee
certifies that such disability is likely to be permanent, he or she will be
considered to have incurred a “Permanent Disability” for purposes of the Plan.
Such Permanent Disability shall be deemed to commence on the date the
physician’s certificate is received by the Committee.
     8.4. Determination of Remainders; Restoration of Remainders Upon
Reemployment.

  (a)   If a Participant has not made any Elective Deferral Contributions under
the Plan, and his or her vested percentage under the Plan at his or her
termination of employment is otherwise 0%, his or her Accounts will be
considered a Remainder as of the last day of the Plan Year during which the
Participant experienced a Break in Service.     (b)   If a Participant ceased
participation in the Plan, received a distribution of the vested portion of his
or her Plan Accounts (with any non-vested part of his or her Accounts considered
a Remainder as of the last day of the Plan Year during which the Participant
experienced a Break in Service), and the individual subsequently becomes a
Participant again before he or she incurs five consecutive Breaks in Service, he
or she may, at any time while he or she is again a Participant and within five
years after his or her rehire date, repay (without interest) the vested amount
which was paid to him or her from his or her Plan Accounts. If the Participant
makes such repayment, the Committee will, as of the last day of the

19



--------------------------------------------------------------------------------



 



      Plan Year coincident or next following such repayment, make a special
allocation to these Accounts so that the dollar value of the balance in these
Accounts is the same as it was on the date such amount was considered a
Remainder (unadjusted for any subsequent gains or losses of the Trust’s assets).

ARTICLE IX.
DISTRIBUTION OF BENEFIT
     9.1. Time and Manner of Distribution.

  (a)   As of a Participant’s Settlement Date, that portion of his or her
separate Account or Accounts which is then vested shall be distributed in
accordance with this Section 9.1, subject to the provisions of Section 9.7. Such
vested portion, reduced by (i) any loans made to him or her by the Trustee
pursuant to Section 9.3 which are treated as distributions pursuant to the Code
and (ii) accrued interest on any such loan that is unpaid, will be distributed
to or for the benefit of the Participant, or, in the event of his or her death,
to or for the benefit of his or her Beneficiary. In any event, distribution will
be made in a cash lump sum if the amount to be distributed is $5,000 or less.
Otherwise, distribution will be made by any one or any combination of the
following methods as the Participant or his or her Beneficiary, as applicable,
shall consent to and direct:

  (i)   By payment in full of the amount credited to such Participant’s Account
or Accounts at the time of his or her Settlement Date, in cash with respect to
any specific security account involving less than $300, otherwise in cash or in
kind or any combination thereof. Any distribution of assets in kind under the
Plan shall be measured at the fair market value of such assets on the date of
distribution.     (ii)   By substantially equal periodic payments, not less
frequently than quarterly, beginning on the Participant’s Settlement Date, based
on the amount credited to such Participant’s Account or Accounts at the time
such payments commence, plus any earnings on the unpaid balance, but subject to
readjustment from time to time, as may be determined to exhaust such
Participant’s interest over a specified period elected by the Participant, which
cannot exceed 10 years. If a Participant has a Roth Deferral Contribution
Account, then the periodic installments will be paid last from such Account. If
payments to the Participant had not commenced as of his or her death, payments
to the Participant’s Beneficiary shall be made in accordance with Section 9.7
and Code Section 401(a)(9). In no event shall payment under this subparagraph be
less than $25.

  (b)   Subject to Section 9.7, the payment of the amount credited to a
Participant’s Account(s) generally must begin not later than 60 days after the
close of the Plan Year in which occurs the latest of his or her 65th birthday,
termination of

20



--------------------------------------------------------------------------------



 



      employment with the Employer, or the tenth anniversary of the date he or
she became a Participant. If the amount credited to a Participant’s Account(s)
exceeds $5,000, he or she may elect to defer his or her Settlement Date to any
date that is not later than April 1 of the calendar year following the calendar
year in which the Participant attains age 701/2 or, if later for a Participant
who is not a 5% Owner, the calendar year in which the Participant terminates
employment.     (c)   In the event of a cash lump-sum distribution under
Section 9.1(a) that is greater than $1,000 but does not exceed $5,000, if the
Participant does not elect to have such distribution paid in a direct rollover
to an Eligible Retirement Plan specified by the Participant or to receive the
distribution directly, then the Plan administrator will pay the distribution in
a direct rollover to an individual retirement account designated by the Plan
administrator; provided, however, that any balance from a Participant’s Roth
Deferral Contribution Account will automatically be rolled over to a “Roth IRA”
as defined in Code Section 408A.

     9.2. In-Service Distributions from Rittenhouse Plan Accounts. If a
Participant was a participant in the Rittenhouse Plan, he or she may, prior to
his or her Settlement Date, consent to and direct distribution of any portion of
his or her Accounts described in Section 7.1(b) as follows:

  (a)   If the Participant has reached age 591/2, he or she may consent to and
direct distribution of any or all of the amounts subject to Section 7.1(b); or  
  (b)   If the Participant has not reached age 591/2, he or she may consent to
and direct distribution of any or all amounts subject to Section 7.1(b) which
are not attributable to his or her Elective Deferral, Qualified Matching
Contribution, Qualified Nonelective Contribution or Safe Harbor Contribution
Accounts.

     9.3. Loans. The Committee shall have the power to establish a program for
loans from the Plan to Participants. Any such program, when adopted, shall
constitute a part of this Plan, even though it may be contained in a separate
written document. The Committee shall administer and interpret any such
Participant loan program so that it is consistent with Department of Labor
Regulations § 2550.408b-1. Notwithstanding any provision of the Plan or the
Participant loan program to the contrary, loan repayments of Participants
engaged in qualified military service will be suspended under the Plan as
permitted under Code Section 414(u)(4) and any Treasury Regulations or other
official guidance issued under that Section.
     9.4. Designation of Beneficiaries. Each Participant may designate any
person or persons as Beneficiary or Beneficiaries to whom his or her separate
Account or Accounts shall be paid in case of his or her death. The designation
of Beneficiaries shall be subject to the following rules:

  (a)   A Participant’s designation of his or her Beneficiary or Beneficiaries
must be made by written instructions signed by him or her in a form prescribed
by the Committee and filed with the Committee and the Trustee before his or her
death.

21



--------------------------------------------------------------------------------



 



      Any new designations so filed shall automatically revoke all prior
designations. A married Participant may name as Beneficiary or Beneficiaries
someone other than his or her Spouse only with the Spouse’s written consent
witnessed by a Plan representative or a notary public. If a married Participant
designates his or her Spouse as a Beneficiary, such designation shall
automatically become null and void if the Participant and the designated Spouse
subsequently divorce. For purposes of this Article IX, the term “Spouse” means
an individual who is a spouse for purposes of the Code.     (b)   If a
Participant dies without having a Beneficiary designation then in force, or if
all Beneficiaries designated by him or her shall have died before him or her or
before complete payment of his or her interest, or if, for any reason,
distribution cannot be made to the Beneficiary, distribution shall be made in
the following order: to the Participant’s (i) surviving Spouse; (ii) surviving
children; (iii) surviving grandchildren; (iv) surviving parents; (v) surviving
brothers and sisters; or (vi) executors or administrators. Any determination or
direction made by the Committee in good faith as to the rights or identity of
any Beneficiary shall be conclusive on all persons, and neither an Employer, the
Committee, nor an Employer’s officers or employees shall be liable to any person
on account of any error in such decision or determination. Any payment made in
accordance with this Section shall fully discharge the Committee, each Employer,
the Trustee, and their respective officers and employees from all future
liability with respect to the amount so paid.

     9.5. Un-cashed Benefit Checks and Missing Participants.

  (a)   Un-cashed Benefit Checks. If a distribution check is issued under the
Plan to a Participant or Beneficiary and remains outstanding after the
expiration date set forth on the face of the check, and reasonable efforts to
locate the Participant or Beneficiary have been unsuccessful, the amount of the
check will be re-deposited into the Plan and held in an un-cashed check
forfeiture account. If the Participant or Beneficiary makes a claim to reinstate
a benefit covered by this Section 9.5(a), such benefit will be reinstated in an
amount equal to the amount of the benefit on the date of the forfeiture. If the
Participant or his or her Beneficiary does not claim the benefit forfeited under
this Section 9.5(a), the Participant will be considered “missing” and
Section 9.5(b) will govern the disposition of his or her benefit.     (b)  
Missing Participants. In the event that the whereabouts of a Participant who has
become entitled to receive, or is receiving, distributions under the Trust
cannot be determined by the Committee, the Committee will have the right at any
time after seven years from the date on which the Committee last had contact
with such Participant:

  (i)   To direct that the vested balance of his or her interest be distributed
to his or her Beneficiary or Beneficiaries, if then living; or

22



--------------------------------------------------------------------------------



 



  (ii)   In the event that his or her Beneficiary or Beneficiaries cannot be
located, or the Participant failed to designate a Beneficiary, to consider the
balance of such vested interest to be a forfeiture and to use such forfeited
amount as determined by the Committee in its sole discretion to reduce Employer
contributions or pay Plan expenses in accordance with the Plan terms and
applicable law. If the Participant or Beneficiary later makes a claim to
reinstate a benefit covered by this Section 9.5(b)(ii), such benefit will be
reinstated in an amount equal to the amount of the benefit on the date of the
forfeiture.

If a Participant is determined to be missing before he or she receives his or
her entire benefit from the Plan and such Participant’s vested Account balance
does not exceed $1,000, that Participant’s Account will not be subject to the
Plan’s mandatory distribution provisions until the Participant is located.
     9.6. Direct Rollovers. Notwithstanding any provision of the Plan to the
contrary that would otherwise limit a Distributee’s election under this Section,
a “Distributee” (as defined below) may elect, at the time and in the manner
prescribed by the Committee, to have any portion of an Eligible Rollover
Distribution paid directly to an Eligible Retirement Plan specified by the
Distributee in a Direct Rollover.

  (a)   Eligible Rollover Distribution. An Eligible Rollover Distribution is any
distribution of all or any portion of the balance to the credit of the
Distributee, except that an Eligible Rollover Distribution does not include:
(i) any distribution that is one of a series of substantially equal periodic
payments (not less frequently than annually) made for the life (or life
expectancy) of the Distributee or the joint lives (or joint life expectancies)
of the Distributee and the Distributee’s designated Beneficiary, or for a
specified period of ten years or more; (ii) any distribution to the extent such
distribution is required under Code Section 401(a)(9); and (iii) any
distribution that is a “hardship distribution.”         A distribution shall not
fail to be an Eligible Rollover Distribution merely because some or all of the
distribution consists of contributions from a “designated Roth account” (as
defined in Code Section 402A) which are not includible in gross income. However,
such portions may be transferred only to a “Roth IRA” (as defined in Code
Section 408A) or a “designated Roth account” in a qualified defined contribution
plan described in Code Section 401(a) that agrees to separately account for the
amount not includible in income.     (b)   Eligible Retirement Plan. An Eligible
Retirement Plan is: (i) an individual retirement account described in Code
Section 408(a); (ii) an individual retirement annuity described in Code
Section 408(b); (iii) an annuity plan described in Code Section 403(a); (iv) a
qualified trust described in Code Section 401(a); (v) an annuity contract
described in Code Section 403(b); or (vi) an eligible plan under Code Section
457(b) that is maintained by a state, political subdivision of a state, or any
agency or instrumentality of a state

23



--------------------------------------------------------------------------------



 



      or political subdivision of a state and agrees to separately account for
amounts transferred into such plan from this Plan.         If any portion of an
Eligible Rollover Distribution is attributable to payments or distributions from
a “designated Roth account,” an Eligible Retirement Plan with respect to such
portion shall include only another “designated Roth account” of the individual
from whose account the payments or distributions were made, or a Roth IRA of
such individual.     (c)   Distributee. A Distributee includes an Employee or
former Employee. In addition, the Employee’s or former Employee’s surviving
Spouse and the Employee’s or former Employee’s Spouse or former Spouse who is
the alternate payee under a qualified domestic relations order under
Section 12.13 is a Distributee with regard to the interest of the Spouse or
former Spouse.     (d)   Direct Rollover. A Direct Rollover is a payment by the
Plan to the Eligible Retirement Plan specified by the Distributee.

     9.7 Minimum Distribution Requirements. . Notwithstanding any Plan provision
to the contrary, except with respect to distributions made under a TEFRA
Election, distributions from the Plan shall be made in accordance with the
minimum distribution requirements of Code Section 401(a)(9) (including the
incidental death benefit requirement in Code Section 401(a)(9)(G)), the
regulations in effect under Code Section 401(a)(9), and any revenue rulings,
notices and other guidance with respect to Code Section 401(a)(9) published in
the Internal Revenue Bulletin. Such distributions shall begin no later than the
Participant’s Settlement Date. Notwithstanding any other Plan provision,
distributions may be made under a designation filed before January 1, 1984, in
accordance with Section 242(b)(2) of the Tax Equity and Fiscal Responsibility
Act (a “TEFRA Election”).

  (a)   Lifetime Distributions. The amount to be distributed each distribution
calendar year, beginning with distributions for the first calendar year for
which a distribution is required and continuing through the distribution
calendar year that includes the Participant’s date of death, will not be less
than the lesser of:

  (i)   the quotient obtained by dividing the Participant’s vested Account
balance by the distribution period in the Uniform Lifetime Table set forth in
Treasury Regulations § 1.401(a)(9)-9, using the Participant’s age as of his or
her birthday in the distribution calendar year; or     (ii)   if the
Participant’s sole Beneficiary for the distribution calendar year is his or her
Spouse, the quotient obtained by dividing the Participant’s vested Account
balance by the number in the Joint and Last Survivor Table set forth in Treasury
Regulations § 1.401(a)(9)-9, using the Participant’s and Spouse’s ages as of
their birthdays in the distribution calendar year.

  (b)   Distributions After Death.

24



--------------------------------------------------------------------------------



 



  (i)   Death Before Distributions Begin.

  (A)   Designated Beneficiary. If the Participant dies before the date
distributions begin and has a designated Beneficiary, the minimum amount that
will be distributed for each distribution calendar year after the year of the
Participant’s death is the quotient obtained by dividing the Participant’s
vested Account balance by the designated Beneficiary’s remaining life expectancy
(except as otherwise elected under paragraph (E) below), in accordance with
Treasury Regulations § 1.401(a)(9)-5.         Payments to the Beneficiary must
commence no later than December 31 of the calendar year immediately following
the year of the Participant’s death (except as otherwise elected under paragraph
(D) below); provided that, if the Participant’s surviving Spouse is the sole
Beneficiary, payments must begin by December 31 of the calendar year immediately
following the calendar year in which the Participant died or, if later,
December 31 of the calendar year in which the Participant would have attained
age 701/2.     (B)   Surviving Spouse as Sole Beneficiary. If the Participant’s
surviving Spouse is the sole Beneficiary and the surviving Spouse dies after the
Participant but before distributions to the surviving Spouse begin, this
paragraph (i) (other than paragraph (A) above) generally will apply, where
appropriate, as if the surviving Spouse were the Participant.     (C)   No
Designated Beneficiary. If there is no designated Beneficiary as of September 30
of the year following the year of the Participant’s death, the Participant’s
entire vested Account will be distributed by December 31 of the calendar year
containing the fifth anniversary of the Participant’s death.     (D)   Election
to Apply Five-Year Rule to Distributions to Designated Beneficiaries. If the
Participant dies before distributions begin and there is a designated
Beneficiary, distribution to the designated Beneficiary is not required to begin
by the date specified in this subsection, but the Participant’s entire interest
will be distributed to the designated Beneficiary by December 31 of the calendar
year containing the fifth anniversary of the Participant’s death. If the
Participant’s surviving Spouse is the Participant’s sole designated Beneficiary
and the surviving Spouse dies after the Participant but before distributions to
either the Participant or the surviving Spouse begin, this election will apply
as if the surviving Spouse were the Participant.

25



--------------------------------------------------------------------------------



 



  (E)   Provision to Allow Participants or Beneficiaries to Elect Five-Year
Rule. Participants or Beneficiaries may elect on an individual basis whether the
five-year rule or the life expectancy rule in this subsection applies to
distributions after the death of a Participant who has a designated Beneficiary.
The election must be made no later than the earlier of September 30 of the
calendar year in which distribution would be required to begin under this
subsection, or by September 30 of the calendar year that contains the fifth
anniversary of the Participant’s (or, if applicable, the surviving Spouse’s)
death. If neither the Participant nor the Beneficiary makes an election under
this paragraph, distributions will be made in accordance with paragraphs
9.7(b)(i)(A) — (C) above and, if applicable, the elections in paragraph
(D) immediately preceding this paragraph.

  (ii)   Death On or After Date Distributions Begin.

  (A)   Designated Beneficiary. If the Participant dies on or after the date
distributions begin and has a designated Beneficiary, the minimum amount that
will be distributed for each distribution calendar year after the year of the
Participant’s death is the quotient obtained by dividing the Participant’s
vested Account balance by the longer of the Participant’s remaining life
expectancy or the designated Beneficiary’s remaining life expectancy (except as
otherwise elected under paragraph (C) below), in accordance with Treasury
Regulations § 1.401(a)(9)-5.     (B)   No Designated Beneficiary. If the
Participant dies on or after the date distributions begin and has no designated
Beneficiary as of September 30 of the year after the year of the Participant’s
death, the minimum amount that will be distributed for each distribution
calendar year after the year of the Participant’s death is the quotient obtained
by dividing the Participant’s vested Account balance by the Participant’s
remaining life expectancy calculated using the Participant’s age in the year of
death, reduced by one for each subsequent year.     (C)   Provision to Allow
Participants and Beneficiaries to Elect Five-Year Rule. Participants or
Beneficiaries may elect on an individual basis whether the five-year rule or the
life expectancy rule in this subsection applies to distributions after the death
of a Participant who has a designated Beneficiary. The election must be made no
later than the earlier of September 30 of the calendar year in which
distribution would be required to begin under this subsection, or by
September 30 of the calendar year that contains the fifth anniversary of the
Participant’s (or, if applicable, the surviving

26



--------------------------------------------------------------------------------



 



      Spouse’s) death. If neither the Participant nor the Beneficiary makes an
election under this paragraph, distributions will be made in accordance with
paragraphs 9.7(b)(ii)(A) and (B).

  (c)   Definitions. For purposes of this Section 9.7, the following definitions
apply:

  (i)   “Distribution calendar year” means a calendar year for which a minimum
distribution is required, as defined in Treasury Regulations § 1.401(a)(9)-5,
Q&A-1(b).     (ii)   “Life expectancy” will be computed by use of the Single
Life Table in Treasury Regulations § 1.401(a)(9)-9.     (iii)   “Participant’s
vested Account balance” means a Participant’s Account balance as of the last
valuation date in the calendar year immediately preceding the distribution
calendar year (“Valuation Calendar Year”), adjusted for allocated contributions,
forfeitures, and distributions made in the Valuation Calendar Year after the
valuation date. The Account balance also includes any amounts rolled over or
transferred to the Plan during the Valuation Calendar Year or the distribution
calendar year if such amounts are distributed or transferred in the Valuation
Calendar Year.

ARTICLE X.
ADMINISTRATION
     10.1. Allocation of Responsibility Among Fiduciaries. The Fiduciaries shall
have only those specific powers, duties, responsibilities and obligations as are
specifically given them under this Plan. Nuveen or its delegate shall have: the
responsibility to designate Profit-Sharing Contributions under Article IV; the
authority to appoint and remove the Trustee and Committee or to terminate, in
whole or in part, the Plan and the Trust; and the authority to amend the Plan
and the Trust; provided, however, that the Committee also has authority to amend
the Plan, to the extent provided in Section 10.3(m). The Committee shall have
such other responsibility for the administration of this Plan as is specifically
described in the Plan and shall be the “administrator” under Section 3(16)(A) of
ERISA and the “plan administrator” under Code Section 414(g). The Trustee shall
have sole responsibility for the administration of the Trust and the management
of the assets under the Trust except to the extent that the Trustee is subject
to the direction of the Committee or Participants, as specifically provided in
the Plan and Trust. Each Fiduciary warrants that any directions given,
information furnished, or action taken by it shall be in accordance with the
provisions of the Plan and the Trust, as the case may be, authorizing or
providing for such direction, information or action. It is intended under the
Plan and the Trust that each Fiduciary shall be responsible for the proper
exercise of its own powers, duties, responsibilities and obligations under the
Plan and the Trust and shall not be responsible for any other Fiduciary’s act or
failure to act.

27



--------------------------------------------------------------------------------



 



     10.2. Committee. The Committee shall consist of at least three and not more
than ten members appointed by Nuveen or its delegate. A member of the Committee
may resign by written notice to, or may be removed by, Nuveen or its delegate,
which shall appoint a successor to fill any vacancy. While there is a vacancy in
the membership of the Committee, the remaining members of the Committee shall
have the same powers as the full membership until the vacancy has been filled.
The Secretary of Nuveen shall advise the Trustee in writing of the members of
the Committee and of any changes that may occur in the membership.
     10.3. Duties and Powers of Committee. The Committee shall have such duties
and powers as may be necessary to discharge its responsibilities hereunder,
including, but not by way of limitation, the following:

  (a)   to administer the Plan, including exclusive discretionary authority to
construe and interpret the Plan, decide all questions of eligibility, and the
amount, manner and time of payment of any benefits hereunder;     (b)   to
prescribe procedures and forms to be used by Participants or Beneficiaries in
connection with Elective Deferral Contributions, investment of Accounts, loans,
designation of Beneficiaries, applications for benefits and all other matters
under the Plan;     (c)   to prepare and distribute, in such manner as the
Committee determines to be appropriate, information explaining the Plan and
Trust;     (d)   to receive from the Employer and from Participants such
information as shall be necessary for the proper administration of the Plan and
Trust;     (e)   to furnish the Employer, upon request, such annual reports with
respect to the administration of the Plan as are reasonable and appropriate;    
(f)   to receive, review and keep on file (as is deemed convenient or proper)
reports of the financial condition, receipts and disbursements, assets, and
Participant accounts of the Trust Fund;     (g)   to exercise such authority and
responsibility as is deemed appropriate in order to comply with the reporting,
disclosure and registration requirements of the Employee Retirement Income
Security Act of l974 (“ERISA”) and the regulations issued thereunder;     (h)  
to appoint or employ individuals to assist in the administration of the Plan and
Trust and any other agents deemed advisable, including legal counsel, and such
clerical, medical, accounting, auditing, actuarial and other service providers
as may be necessary or advisable in carrying out the provisions of the Plan;

28



--------------------------------------------------------------------------------



 



  (i)   to retain any funds or property subject to any dispute without liability
for interest, and to decline to make payment or delivery of any such funds or
property until final adjudication or an appropriate release is obtained;     (j)
  to compromise, contest, arbitrate or abandon claims or demands that involve
the Plan;     (k)   with respect to the Nuveen Stock Pooled Account, to ensure
that the account manager solicits voting instructions from Participants whose
Accounts are invested in the Nuveen Stock Pooled Account on matters for which
proxies are issued and votes the underlying shares in accordance with such
Participant instructions, including withholding votes on shares for which no
Participant instructions are submitted;     (l)   to provide the Trustee with a
list of the Participants for such Plan Year, together with a statement of the
calculation, made in accordance with the provisions of the Plan hereof, of the
portion of such contribution and Remainders to be credited to each Participant’s
Account on the books of the Trustee;     (m)   to amend the Plan and Trust in
whole or in part, provided that no amendment adopted by the Committee may have
the effect of:

  (i)   altering the eligibility requirements to become a Participant, or the
date an Employee becomes a Participant;     (ii)   changing the amount of
Nuveen’s Profit-Sharing Contribution or the rate of Employer Matching
Contributions;     (iii)   changing the vesting schedule in Section 8.1;    
(iv)   altering the Committee’s duties and powers under Article X; or     (v)  
modifying Section 13.4 or 13.6;

provided, however, that an amendment adopted by the Committee may have an effect
described in (i) — (v) above, but only to the extent that:

  (i)   it is made at the direction of Nuveen;     (ii)   it is of a technical
nature and its effect is, in the Committee’s judgment, de minimis; or     (iii)
  the Committee has been advised in writing by legal counsel that the amendment
is necessary to retain the Plan’s tax-qualified status or to satisfy some other
substantive legal requirement;

29



--------------------------------------------------------------------------------



 



  (n)   to designate Investment Options as described in Section 11.2 and, acting
as a named fiduciary, to enter into such investment management or other
agreements on behalf of the Plan as are necessary to effect such Investment
Options; and     (o)   to take actions, including giving directions to service
providers, which the Committee determines are reasonable, necessary and
consistent with applicable law, in order to correct any errors, omissions,
defects, or inconsistencies in the operation or administration of the Plan; and
    (p)   to perform any and all other acts which the Committee deems necessary
or appropriate to carry out its specific responsibilities under the Plan.

A member of the Committee shall not participate in any action on any matters
involving solely his or her own rights or benefits as a Participant under the
Plan and any such matters shall be determined by the other Committee members.
     10.4. Administration of Trust Fund.

  (a)   Subject to the designation of investments by Participants under
Section 11.2, the Committee shall direct the Trustee concerning investment of
the Trust Fund and all payments that shall be made out of the Trust Fund
pursuant to the provisions of the Plan. Any direction to the Trustee shall be in
writing and signed by a majority of the Committee or by a member so authorized
by a majority of the members.     (b)   To the extent that Participants exercise
discretion over the investment of their Accounts under Section 11.2, no
Fiduciary shall be liable for any loss, or shall be liable because fiduciary
breach, which results from such an exercise of discretion by the Participant.

     10.5. Procedures of Committee. The Committee may act at a meeting or by
writing without a meeting, by the vote or assent of a majority of its members,
and may adopt such bylaws and regulations as are deemed desirable for the
conduct of its affairs and the administration of the Plan. Except as otherwise
provided in ERISA, a dissenting member who, within a reasonable time after he or
she has knowledge of any action or failure to act by the majority, registers his
or her dissent in writing delivered to the other members, shall not be
responsible for any such action or failure to act.
     10.6. Allocation and Delegation of Administrative Responsibilities. The
Committee may, upon approval of a majority of the Committee, allocate among the
members of the Committee any of the administrative responsibilities under the
Plan or designate any other person, firm or corporation to carry out any of the
administrative responsibilities of the Committee under the Plan. Any such
allocation or designation shall be made pursuant to a written instrument
executed by a majority of the Committee.

30



--------------------------------------------------------------------------------



 



     10.7. Indemnification of Committee. Members of the Committee shall be
indemnified by Nuveen for all liability, joint or several, arising out of their
acts and omissions and the acts and omissions of their agents and co-fiduciaries
in the administration and operation of the Plan, and shall also be indemnified
by Nuveen against all costs and expenses reasonably incurred by them in
connection with the defense of any action, suit, or proceeding in which they may
be made defendants by reason of their being or having been Committee members,
whether or not then serving as such, including the cost of reasonable
settlements (other than amounts paid to an Employer) made to avoid costs of
litigation and payment of any judgment or decree entered in such action, suit or
proceeding. Nuveen shall not, however, indemnify Committee members with respect
to any act finally adjudicated to have been caused by willful misconduct. The
right of indemnification shall not be exclusive of any other right to which a
Committee member may be legally entitled and it shall inure to the benefit of
the legal representatives of the Committee.
     10.8. Compensation and Expenses. All taxes and all reasonable costs,
charges, and expenses incurred in the administration of the Plan, including
compensation to the Trustee, as agreed between Nuveen and the Trustee and
compensation to the agents, attorneys, accountants and other persons employed by
the Trustee or the Committee, shall be paid by the Employer. Members of the
Committee shall not receive compensation for their services, but the Employer
shall reimburse them for any necessary expenses incurred in the discharge of
their duties.
     10.9. Records. The Committee shall keep a record of all of its meetings and
shall keep such books of account, records and other data as may be necessary or
desirable in its judgment for the administration of the Plan.
     10.10. Review of Claims; Appeals; Special Rules for Permanent Disability
Determinations.
     If any person (an “applicant”) makes a claim for benefits under the Plan,
and the claim is wholly or partially denied, the following procedures will
apply:

  (a)   The Committee will give the applicant written notice of the denial
within a reasonable time, but not later than 90 days after receipt of the claim
by the Plan. If the Committee determines that special circumstances require
additional time for consideration of the claim, the 90-day period in the
previous sentence may be extended, provided the Committee gives the applicant
written notice of such extension prior to the end of the initial 90-day period,
but in no event will the extension exceed a period of 90 days from the end of
the initial 90-day period. The notice of denial will be written in a manner
calculated to be understood by the average plan Participant and will include the
specific reasons for the denial and specific references to any facts or any
provisions of the Plan on which the denial is based. If the claim was denied
because specific material or information was not provided to the Committee, the
notice will include a description of the additional material or information
which the applicant must provide in connection with the claim, along with an
explanation of why such material or information is necessary. The notice will
contain a statement that the applicant is entitled to receive, upon request and
free of charge, reasonable access to and copies of all

31



--------------------------------------------------------------------------------



 



      documents, records, and other information relevant to his or her claim for
benefits, and will also include an explanation of the Plan’s claims appeal
procedure and the time limits applicable to such procedure, including a
statement of the applicant’s right to bring a civil action under section 502(a)
of ERISA following an adverse benefit determination.     (b)   If the
applicant’s claim involves a determination of Permanent Disability, then the
procedures in paragraph (a) will be modified as described in this paragraph. The
initial 90-day period for response to the claim will be a 45-day period. That
45-day period may be extended by the Committee for up to 30 days, provided that
the Committee both determines that such an extension is necessary due to matters
beyond its control and notifies the applicant, prior to the expiration of the
initial 45-day period, of the circumstances requiring the extension of time and
the date by which the Committee expects to make a decision. If, prior to the end
of the first 30-day extension period, the Committee determines that, due to
matters beyond its control, a decision cannot be made within that extension
period, the period for making the determination may be extended for up to 30
more days, provided that the Committee notifies the applicant, prior to the
expiration of the first 30-day extension period, of the circumstances requiring
the extension and the date as of which the Committee expects to make a decision.
In the case of any extension, the notice of extension will specifically explain
the standards on which entitlement to a benefit is based, the unresolved issues
that prevent a decision on the claim, and the additional information needed to
resolve those issues, and that the applicant will be afforded at least 45 days
within which to provide the specified information.     (c)   An applicant who
wishes to use the Plan’s claim appeal procedure must, within 60 days after
receiving the Committee’s notice of denial, notify the Committee that he or she
wishes to appeal the claim denial. In connection with such an appeal, the
applicant may submit written comments, documents, records, and other information
relating to his or her claim, and will be entitled, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant to his or her claim.     (d)   The Committee will review
the record of the appeal of the claim denial, taking into account all comments,
documents, records, and other information submitted by the applicant, regardless
of whether it was submitted or considered in connection with the initial
determination regarding the claim. The Committee’s review may include the
holding of a hearing, if deemed necessary by the Committee. The Committee will
prepare a record of its decision.     (e)   The Committee will give the
applicant notice of the decision on the appeal within 60 days after receipt of
the applicant’s notice of appeal. If the Committee determines that special
circumstances require additional time for consideration of the claim, the 60-day
period in the previous sentence may be extended, provided the Committee gives
the applicant written notice of such extension prior to the

32



--------------------------------------------------------------------------------



 



      end of the initial 60-day period (and this notice must indicate the
special circumstances requiring an extension and the date by which the Committee
expects to make its decision on appeal), but in no event will the extension
exceed a period of 60 days after the end of the initial 60-day period.     (f)  
If the applicant’s claim involves a determination of Permanent Disability, then
the procedures in paragraphs (c), (d) and (e) above will be modified as
described in this paragraph. The 60-day period to make an appeal in paragraph
(c) is extended to 180 days. Any 60-day period (initial or extended) described
in paragraph (e) will be a 45-day period. In addition, the appeal procedure
must, to the extent relevant, comply with paragraphs (h)(3)(ii) through (v) of
Department of Labor Regulations § 2560.503-1.     (g)   The Committee may adopt
rules, forms and procedures for implementing this section which are consistent
with Department of Labor Regulations § 2560.503-1.

ARTICLE XI.
THE TRUST FUND AND ITS ADMINISTRATION
     11.1. The Trust Fund. The Trust Fund shall be held by the Trustee and
invested and distributed by it pursuant to Section 10.4(a) and this Article XI.
In no event shall any part of the Trust Fund be used for or diverted to purposes
other than for the exclusive benefit of Participants or their Beneficiaries,
provided that, upon Nuveen’s request, a contribution that was made by a mistake
of fact or conditioned upon the initial qualification of the Plan or upon the
deductibility of the contribution under Code Section 404 shall be returned to an
Employer within one year after the payment of the contribution, the denial of
the qualification, or the disallowance of the deduction (to the extent
disallowed), whichever is applicable.
     11.2. Designation of Investments by Participants.

  (a)   The Committee shall periodically establish rules and regulations for
each Participant to direct the investment of his or her Accounts among the
“Investment Options” specified by the Committee or Nuveen and identified in the
Plan enrollment materials and described on the Plan’s web site, if any. The
Investment Options may include common or collective trust funds. Such direction
shall be given by each Participant for the investment of the then-current
contribution or for any changes in the Participant’s investment of his or her
Accounts at such time or times as the Committee may authorize. Earnings on any
investment shall be automatically reinvested by the Trustee in the same
securities and in the same proportions as the Participant’s Elective Deferral
Contributions are invested, except as otherwise provided in the Trust. The
Committee will designate a default fund for contributions for which no
Participant direction has been given.     (b)   This Plan is intended to be
administered in accordance with ERISA Section 404(c) and the regulations
thereunder, and it is intended that neither the Trustee, the Committee nor an
Employer shall be responsible for any loss that

33



--------------------------------------------------------------------------------



 



      relates to amounts invested at the direction of a Participant, to the
extent provided in ERISA Section 404(c).

     11.3. Trustee. The Trustee shall be an entity appointed by Nuveen to hold
the assets of the Trust, or such entity’s successor. A Trustee may be a bank or
trust company in any state of the United States of America authorized to
administer qualified trusts. The Trustee will act pursuant to the terms of its
Trust Agreement with Nuveen and the terms of the Plan.
ARTICLE XII.
MISCELLANEOUS
     12.1. Information to be Furnished by the Employer. The Employers shall
furnish the Committee and the Trustee such data and information as may be
required to administer and carry out the provisions of the Plan and Trust. The
records of the Employers as to a Participant will be conclusive and binding on
all persons unless determined to the Committee’s satisfaction to be incorrect.
     12.2. Information to be Furnished by Participants. Participants and their
Beneficiaries must furnish to the Committee and the Trustee such evidence, data
or information as the Committee considers desirable to carry out the Plan.
     12.3. Interests Not Transferable. Except as to any debt owing to the
Trustee because of loans made pursuant to the Plan, and except as to the payment
of benefits in accordance with the applicable requirements of any qualified
domestic relations order as described in Section 12.13, the interests of
Participants and their Beneficiaries under the Plan are not subject to the
claims of their creditors and cannot be transferred or encumbered.
     12.4. Facility of Payment. When, in the Committee’s determination, a
Participant or Beneficiary is under a legal disability or is incapacitated in
any way so as to be unable to manage his or her financial affairs, the Committee
may direct the Trustee to make payments due the Participant or Beneficiary to
his or her legal representative, or to a relative or friend of the Participant
or Beneficiary for his or her benefit, or may direct the Trustee to apply the
payment for the benefit of the Participant or Beneficiary in any way in which
the Committee considers advisable.
     12.5. Absence of Guaranty. The Committee, the Trustee and the Employers do
not in any way guarantee the Trust Fund from loss or depreciation. No Employer
guarantees any payment to any person under the Plan.
     12.6. Employment Rights. The Plan does not constitute a contract of
employment, and participation in the Plan will not give any Employee the right
to be retained in the employ of an Employer or limit the right of an Employer to
discharge any Employee with or without cause.
     12.7. Evidence. Evidence required of anyone under the Plan may be by
certificate, affidavit, document or other information which the person acting on
it considers pertinent and reliable, and signed, made or presented by the proper
party or parties.

34



--------------------------------------------------------------------------------



 



     12.8. Waiver of Notice. Any notice required under the Plan may be waived by
the person entitled to such notice.
     12.9. Gender and Number. All personal pronouns hereunder will include
either gender, the singular will include the plural, and the plural will include
the singular, unless the context clearly indicates otherwise.
     12.10. Action by Nuveen. Any action taken by Nuveen shall be by a person
duly authorized by Nuveen.
     12.11. Courts. In case of any court proceedings involving the Trustee, the
Committee, an Employer or the Trust Fund, only the Trustee, the Committee and
Nuveen shall be necessary parties to the proceedings, and no other person shall
be entitled to notice of process. A final judgment entered in any such
proceedings shall be conclusive.
     12.12. Successors, etc. The Plan shall be binding on all persons entitled
to benefits under the Plan and their respective heirs and legal representatives,
on the Employers and their successor and assigns, and on the Trustee and the
Committee and their respective successors.
     12.13. Qualified Domestic Relations Orders. Notwithstanding any provision
in the Plan to the contrary, the Committee shall adopt rules and procedures
under the Plan to comply with the terms of any applicable “qualified domestic
relations order” (as defined by Code Section 414(p) and ERISA Section 206(d)(3))
(a “QDRO”). The Accounts of any Participant subject to a QDRO shall be adjusted
to reflect any benefit assignment(s) or payment(s) made pursuant to such QDRO.
If a QDRO so provides, payment of benefits assigned to an alternate payee may be
made in a lump sum as soon as practicable after the date the Committee
determines that the domestic relations order satisfies the QDRO requirements,
even if the Participant is not then eligible for a distribution and has not then
attained earliest retirement age (as defined by Code Section 414(p) and ERISA
Section 206(d)(3)).
ARTICLE XIII.
ADOPTION, AMENDMENT OR TERMINATION
     13.1. Adoption. A Related Business authorized by Nuveen to adopt the Plan
may do so by appropriate action which:

  (a)   Directs that the Related Business becomes a party to the Trust
Agreement;     (b)   Specifies the date upon which the Plan becomes effective
with respect to the Employees of the Related Business; and     (c)   Prescribes
the period, if any, during which an Employee’s employment with the Related
Business prior to the adoption of the Plan by the Related Business shall be
deemed Service for purposes of the Plan.

35



--------------------------------------------------------------------------------



 



     13.2. Amendment. While Nuveen expects to continue the Plan, it must
necessarily and does reserve the right to amend, modify or terminate the Plan at
any time, as provided for in Section 10.1, and the right to amend the Plan at
any time by action of the Committee, as permitted under Section 10.3(m), except
as follows:

  (a)   The duties and liabilities of the Trustee and the Committee under the
Plan cannot be changed substantially without their consent.     (b)   No
amendment shall serve to divest any Participant or his or her Beneficiaries of
any portion of his or her Account or Accounts which has become vested in him,
her, or them, or revert to an Employer any interest in the assets of the Trust
Fund or any part thereof.     (c)   No amendment shall serve to eliminate an
optional form of payment as to any Account or Accounts that has become vested in
any Participant prior to adoption of such amendment, except for the elimination
of an optional form of payment as permitted by the Code and regulations
promulgated thereunder.

     13.3. Termination. The Plan will terminate with respect to an Employer on
the first to occur of the following:

  (a)   As to Participants employed by an Employer, the date the Plan is
terminated by the Employer if 30 days’ advance written notice of the termination
is given to the Committee and the Trustee;     (b)   The date that the Employer
is judicially declared bankrupt or insolvent;     (c)   The date that the
Employer advises the Committee in writing that it will no longer make any
contributions under the Plan, except that in such event the Committee may elect
to have the Trust continue in effect for the benefit of the Participants
employed by the Employer, in which event all powers vested in the Employer under
the Trust Agreement with respect to such Participants and their Beneficiaries
shall vest in the Committee; or     (d)   The dissolution, merger, consolidation
or reorganization of the Employer, or the sale by the Employer of all or
substantially all of its assets, except that in any such event arrangements may
be made whereby the Plan will be continued by any successor to the Employer or
any purchaser of all or substantially all of the Employer’s assets, in which
case the successor or purchaser will be substituted for the Employer under the
Plan.

     13.4. Vesting and Distribution on Termination. If the Plan is terminated or
partially terminated as of any date other than December 3l, all adjustments
required as of any December 3l shall be made as of the date of termination. On
termination or partial termination of the Plan, each affected Participant’s or
Beneficiary’s Account balance or balances (after all adjustments

36



--------------------------------------------------------------------------------



 



then required) shall be fully vested and nonforfeitable and distributed to him
or her by one or more of the methods specified in Section 9.1 of the Plan, as
the Committee determines.
     13.5. Notice of Termination. Participants and their Beneficiaries will be
notified of a termination of the Plan within a reasonable time.
     13.6. Merger or Consolidation of Plan. In the event of a merger or
consolidation with, or transfer of Plan assets or liabilities to, any other
plan, each Participant in the Plan will be entitled to receive (if the Plan then
terminated) a benefit immediately after the merger, consolidation or transfer
which is equal to or greater than the benefit he or she would have been entitled
to receive immediately prior to the merger, consolidation or transfer (if the
Plan had then terminated).
     13.7. Employees of Acquired Businesses.

  (a)   Applicability. From time to time, as a result of mergers, acquisitions
or other corporate transactions, persons will become Employees, as defined in
Section 2.13 of the Plan, because the entities that employ them become
Employers, as defined in Section 2.14 of the Plan, as a result of such
transactions. In general, the provisions of the Plan shall be applied to each
such Employee as if he or she first became an Employee on the first date that
the entity that employs him or her meets the definition of Employer. However,
the Committee may, pursuant to this Section 13.7, provide special rules for the
application of the provisions of the Plan to certain persons or groups who
become Employees as a result of mergers, acquisitions or other corporate
transactions.     (b)   Schedules. With respect to any group of Employees who
become Employees as a result of a merger, acquisition or other corporate
transaction, the Committee may adopt a Schedule that sets forth any special
rules with respect to Compensation, eligibility to become a Participant, years
of Service, Accounts or other items which shall be applied to such Employees.
Each such Schedule is to be interpreted as a part of the Plan and, to the extent
there is any conflict between a Schedule and another provision of the Plan, the
Schedule shall control. No Schedule shall, however, be given effect to the
extent that it would result in discrimination in contributions or benefits under
the Plan in favor of any Highly Compensated Employee in a manner that is
impermissible under the Code.

ARTICLE XIV.
NOTICE
     When herein provided for, notice to be given to an Employer shall be
delivered to the President, Executive Vice President, or Secretary of Nuveen
personally at the Nuveen office in Chicago, Illinois, or shall be sent by
registered mail addressed to the President of Nuveen. Notice when herein
provided to be given to an Employee or Beneficiary shall be given either by
delivering such notice personally to the Employee or Beneficiary or by sending a
notice by

37



--------------------------------------------------------------------------------



 



registered mail addressed to him or her at his or her address shown on the
records of his or her Employer. Notice given to the heirs, devisees, executors,
administrators and personal representatives of an Employee or Beneficiary shall
be given by addressing a notice to the representatives of the Employee or
Beneficiary and mailing the same by registered mail to his or her address shown
on the records of his or her Employer. Any such notice given pursuant hereto
shall be binding upon the Employer, the Committee, the Trustee, and the Employee
or Beneficiary and his or her heirs, devisees, and personal representatives.
ARTICLE XV.
TOP-HEAVY PROVISIONS
     15.1. Requirements in Plan Years in which Plan is Top-Heavy. The Committee
shall determine annually whether the Plan is Top-Heavy as of the Determination
Date for any Plan Year. Notwithstanding anything herein to the contrary, if the
Plan is Top-Heavy as determined pursuant to Code Section 4l6 for a Plan Year,
then the Plan shall meet the following requirements for any such Plan Year:

  (a)   Minimum Vesting Requirements. If the vesting schedule in this Section
15.1(a) is more favorable than the vesting schedule in Section 8.1, then a
Participant’s vested interest in his or her Account shall be determined in
accordance with the following schedule and not in accordance with Section 8.l:

          Years of Service   Vested Percentage
fewer than 2 years
    0 %
2 years but fewer than 3
    20 %
3 years but fewer than 4
    40 %
4 years but fewer than 5
    60 %
5 years but fewer than 6
    80 %
6 years or more
    l00 %

In the event that the Top-Heavy Plan ceases thereafter to be Top-Heavy, each
Participant’s vested interest shall again be determined under Section 8.1,
provided that a Participant’s vested interest shall not be reduced thereby. To
the extent required by Code Section 411(a)(l0) or the Final Regulations of the
Department of the Treasury under Code Section 416, if the determination of a
Participant’s vested interest is changed from the use of Section 8.1 to the use
of Section 15.1, or vice versa, each Participant with at least two years of
Service may elect to continue to have his or her vested interest computed under
the formerly-applied vesting schedule. Such a Participant shall make the
foregoing election no later than the last to occur of the following:

  (i)   The date which is 60 days after the date on which the change in vesting
schedules is adopted;

38



--------------------------------------------------------------------------------



 



  (ii)   The date which is 60 days after the date on which the change in vesting
schedules is effective; or     (iii)   The date which is 60 days after the date
on which the Participant receives written notice of the change in vesting
schedules.

  (b)   Minimum Contribution Requirements. It is intended that the Employer will
meet the minimum contribution requirements of Code Section 416(c) by providing a
minimum contribution (including Remainders allocable under Section 7.2) for such
Plan Year for each Participant who is a Non-Key Employee, in accordance with
whichever of the following paragraphs is applicable:

  (i)   If the Employer does not maintain a tax-qualified defined benefit
pension plan, or if the Employer maintains such a pension plan in which no
Participant can participate, the minimum contribution per Participant shall be
3% of the Participant’s 415 Compensation for that Plan Year;     (ii)   If the
Employer maintains a tax-qualified defined benefit pension plan in which one or
more Participants may participate, and that pension plan is not Top-Heavy, the
minimum contribution per Participant shall be 3% of a Participant’s 415
Compensation for that Plan Year; and     (iii)   If the Employer maintains a
tax-qualified defined benefit pension plan in which one or more Participants may
participate, and that pension plan is Top-Heavy, the minimum contribution per
Participant shall be 5% of the Participant’s 415 Compensation for that Plan
Year.

The minimum contribution under this subsection shall be allocated to
Participants’ Accounts as provided in Section 4.3. Notwithstanding anything in
this subsection to the contrary, the applicable minimum contribution required
under this subsection shall in no event exceed, in terms of a percentage of
compensation, the contribution made for the Key Employee for whom such
percentage is highest for the Plan Year after taking into account contributions
or benefits under other tax-qualified plans in the Plan’s Required Aggregation
Group as provided pursuant to Code Section 416(c)(2)(B)(ii). Furthermore, no
minimum contribution will be required under this subsection (or the minimum
contribution shall be reduced, as the case may be) for a Participant for any
Plan Year if the Employer maintains another tax-qualified defined benefit or
defined contribution plan under which a minimum benefit or contribution is being
accrued or made for such Plan Year in whole or in part for the Participant in
accordance with the foregoing paragraphs (ii) and (iii).

39



--------------------------------------------------------------------------------



 



Executed this 28th day of December, 2006.

              ATTEST:   NUVEEN INVESTMENTS, LLC    
 
           
/s/ Stuart J. Cohen
  By   /s/ Larry W. Martin     
 
           
Assistant Secretary
      Larry W. Martin    
 
      Vice President    

40